Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 22, 2007 EATON VANCE CORP. (Exact name of registrant as specified in its charter) Maryland 1-8100 04-2718215 (State or other jurisdiction (Commission File Number) (IRS Employer Identification No.) of incorporation) 255 State Street, Boston, Massachusetts (Address of principal executive offices) (Zip Code) Registrants telephone number, including area code: (617) 482-8260 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d -2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e -4(c)) Page 1 of 11 INFORMATION INCLUDED IN THE REPORT Item 9.01. Financial Statements and Exhibits Registrant has reported its results of operations for the three and nine months ended July 31, 2007, as described in Registrants news release dated August 22, 2007, a copy of which is filed herewith as Exhibit 99.1 and incorporated herein by reference. Exhibit No. Document 99.1 Press release issued by the Registrant dated August 22, 2007. Page 2 of 11 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. EATON VANCE CORP. (Registrant) Date: August 22, 2007 /s/ William M. Steul William M. Steul, Chief Financial Officer Page 3 of 11 EXHIBIT INDEX Each exhibit is listed in this index according to the number assigned to it in the exhibit table set forth in Item 601 of Regulation S-K. The following exhibit is filed as part of this Report: Exhibit No. Description 99.1 Copy of Registrant's news release dated August 22, 2007. Page 4 of 11 Exhibit 99.1 August 22, 2007 F OR IMMEDIATE RELEASE EATON VANCE CORP. REPORT FOR THE THREE MONTHS AND NINE MONTHS ENDED JULY 31, 2007 Boston, MA Eaton Vance achieved another quarter of outstanding progress in growth of assets under management and profits, despite the emergence of a global credit crunch and associated turmoil in financial markets toward the end of the period, said James B. Hawkes, Chairman and CEO of Eaton Vance Corp. While we experienced an increase in retail mutual fund redemptions in July and August, solid retail managed account inflows have more than offset these outflows. Net flows in institutional, high-net-worth and offshore fund products have all remained positive. Our lack of exposure to sub-prime mortgage loans, private equity and hedge funds, combined with our broad stable asset mix and strong financial condition should help shield the Company from highly volatile financial markets. As of August 15th, Eaton Vances assets under management remained over $150 billion. Eaton Vance reported diluted earnings per share of $0.41 in the third quarter of fiscal 2007 compared to diluted earnings per share of $0.31 in the third quarter of fiscal 2006, an increase of 32 percent. Third quarter earnings were reduced by $14.8 million or $0.07 per diluted share by expenses associated with the $1.3 billion initial public offering of the closed-end Eaton Vance Risk-Managed Diversified Equity Income Fund in July. These expenses consisted of $12.6 million of structuring fees paid to distribution partners in the underwriting group and $2.2 million of sales-based incentives to members of the Eaton Vance sales and marketing organization. The Company earned $0.60 per diluted share in the first nine months of fiscal 2007 compared to earnings of $0.88 per diluted share in the first nine months of fiscal 2006. Year-to-date earnings per share were reduced by $0.65 per diluted share by closed-end fund related expenses. These expenses consisted of structuring fee payments of $76.0 million, sales-based incentives of $14.8 million and one-time payments of $52.2 million made to terminate compensation agreements of the Company with Merrill Lynch and AG Edwards related to certain closed-end funds offered in prior periods. The Company expects to earn significant future management fees from the $9.9 billion in new closed-end fund assets raised in the first nine months of the fiscal year and increased operating income resulting from the termination of the compensation agreements on earlier closed-end funds. Page 5 of 11 Assets under management of $152.3 billion at the end of the third quarter of fiscal 2007 were $31.9 billion or 26 percent greater than the $120.4 billion at the end of the third fiscal quarter last year. In the 12-month period ended July 31, 2007, the Companys assets under management were positively affected by long-term fund and separate account net inflows of $22.8 billion and market price appreciation of $9.9 billion. Gross sales and other inflows into long-term funds and separate accounts in the last 12 months were $45.1 billion. Net inflows of $4.2 billion in the third quarter of fiscal 2007 were 56 percent greater than net inflows of $2.7 billion in the third quarter of fiscal 2006, helped by the $1.3 billion closed-end Eaton Vance Risk-Managed Diversified Equity Income Fund offering and higher net inflows into open-end funds and separate accounts. Excluding closed-end funds, total long-term fund and separate account net inflows in the third quarter of fiscal 2007 increased 14 percent compared to the third quarter of fiscal 2006. Open-end fund net inflows increased 31 percent to $2.1 billion from $1.6 billion. Retail managed account net inflows increased to $1.2 billion from less than $0.1 billion in the same period last year. Private fund net outflows of $0.2 billion resulted from the liquidation of a bank loan warehouse facility managed by the Company in anticipation of a pending collateralized loan obligation fund that has been withdrawn due to unfavorable market conditions. Institutional and high-net-worth net outflows of $0.3 billion resulted primarily from withdrawals from relatively low-fee separate accounts at Atlanta Capital Management. Tables 1-4 on page 6 summarize the Companys assets under management and asset flows by investment objective. As a result of higher average assets under management, revenue in the third quarter of fiscal 2007 increased by $70.4 million or 32 percent to $286.9 million compared to revenue in the third quarter of fiscal 2006 of $216.6 million. Investment adviser and administration fees increased 37 percent to $205.9 million, compared to a 28 percent increase in average assets under management. Distribution and underwriter fees increased 16 percent and service fee revenue increased 27 percent due to the increase in fund assets that pay these fees. Operating expenses increased 33 percent in the third quarter of fiscal 2007 to $198.1 million compared to operating expenses of $148.7 million in the third quarter of fiscal 2006 because of $14.8 million of onetime expenses associated with the closed-end fund offering referred to earlier, as well as higher compensation, service fee, distribution and other expenses. Compensation expense (including closed-end fund-related compensation expenses) increased 29 percent because of significantly higher sales-based incentive payments and increases in employee headcount, base salaries, stock-option expense and higher management bonus accruals. Amortization of deferred sales commissions increased 15 percent in the third quarter of fiscal 2007 compared to the third quarter of fiscal 2006 primarily because the growth in class C share fund sales and assets more than offset the continuing decline in class B share fund sales and assets. Service fee expense increased 31 percent, in line with the increase in assets that provide service fee revenue. Distribution expense increased 47 percent as a result of the $12.6 million of one-time closed-end fund structuring fees and increases in sales support expenses and distribution fees on class C fund shares. Fund expenses increased 35 percent because of increases in asset-based sub-advisory fees and other fund related expenses paid by the Company. Other expenses increased 40 percent primarily due to increases in information technology, facilities, travel, consulting and other miscellaneous expenses in the third quarter of fiscal 2007. Operating income increased 31 percent to $88.9 million in the third quarter of fiscal 2007 from $67.9 million in the third quarter of fiscal 2006. Page 6 of 11 In evaluating operating performance, the Company considers operating income and net income, which are calculated on a basis consistent with accounting principles generally accepted in the United States (GAAP), as well as adjusted operating income, a non-GAAP performance measure. Adjusted operating income is defined as operating income plus closed-end fund structuring fees and one-time payments, stock-based compensation and the write-off of any intangible assets associated with the Companys acquisitions. The Company believes that adjusted operating income is a key indicator of the Companys ongoing profitability and therefore uses this measure as the basis for calculating performance-based management incentives. Adjusted operating income is not, and should not be construed to be, a substitute for operating income computed in accordance with GAAP. However, in assessing the performance of the business, Management and the Board of Directors look at adjusted operating income as a measure of underlying performance, since amounts resulting from one-time events (e.g., the offering of a closed-end fund) do not necessarily represent normal results of operations. In addition, when assessing performance, Management and the Board look at performance both with and without stock-based compensation. The following table provides a reconciliation of operating income to adjusted operating income: Reconciliation of Operating Income to Adjusted Operating Income For the Three For the Nine Months Ended Months Ended July 31, July 31, % % (in thousands) Change Change Operating income $88,858 $67,885 31% $127,147 $192,581 -34% Closed-end fund structuring 12,562 1,486 745% 75,998 1,486 NM fees Payments to terminate closed- end fund compensation - - - 52,178 - NM agreements Write-off of intangible - 8,876 NM assets Stock-based compensation 10,914 8,271 32% 33,390 28,770 16% Adjusted operating income $112,334 $77,642 45% $288,713 $231,713 25% Net income increased 33 percent to $55.8 million in the third quarter of fiscal 2007 compared to $41.8 million in the third quarter of fiscal 2006. Interest income increased 21 percent because of higher interest earned on cash and short-term investments. Interest expense declined 91 percent due to the extinguishment of the Companys long-term debt in August 2006. The Companys effective tax rate, before minority interest and equity in net income of affiliates, was 38.8 percent in the third quarter of fiscal 2007 and 39.2 percent in the third quarter of fiscal 2006. Cash, cash equivalents and short-term investments were $136.1 million on July 31, 2007, and $295.7 million on July 31, 2006. The Companys strong operating cash flow in the last 12 months enabled it to pay $251.4 million to repurchase 6.8 million shares of its non-voting common stock, $86.2 million to retire its long-term debt and $58.2 million in dividends to shareholders, in addition to $128.2 million of Page 7 of 11 closed-end fund structuring fees and compensation agreement buyouts. There were no outstanding borrowings against the Companys $180.0 million credit facility on July 31, 2007. The credit facility was expanded to $200.0 million and extended for five years on August 13, 2007. During the first nine months of fiscal 2007, the Company repurchased and retired 5.1 million shares of its non-voting common stock at an average price of $40.05 per share under its current repurchase authorization. Approximately 6.7 million shares remain of the current 8.0 million share authorization. Eaton Vance Corp., a Boston-based investment management firm, is traded on the New York Stock Exchange under the symbol EV. This news release contains statements that are not historical facts, referred to as forward- looking statements. The Companys actual future results may differ significantly from those stated in any forward-looking statements, depending on factors such as changes in securities or financial markets or general economic conditions, the volume of sales and repurchases of fund shares, the continuation of investment advisory, administration, distribution and service contracts, and other risks discussed from time to time in the Companys filings with the Securities and Exchange Commission. Page 8 of 11 Eaton Vance Corp. Summary of Results of Operations (in thousands, except per share amounts) Three Months Ended Nine Months Ended July 31, July 31, % July 31, July 31, % Change Change Revenue: Investment adviser and administration fees $ 205,892 $ 149,823 37 % $ 560,726 $ 437,176 28 % Distribution and underwriter fees 40,021 34,598 16 113,657 105,379 8 Service fees 39,597 31,235 27 111,166 89,238 25 Other revenue 1,422 919 55 4,743 3,118 52 Total revenue 286,932 216,575 32 790,292 634,911 24 Expenses: Compensation of officers and employees 79,862 61,989 29 237,005 181,926 30 Amortization of deferred sales commissions 13,931 12,119 15 40,902 39,168 4 Service fee expense 31,420 24,063 31 86,320 69,896 23 Distribution expense 45,481 30,861 47 223,802 85,479 162 Fund expenses 5,490 4,074 35 14,164 11,873 19 Other expenses 21,890 15,584 40 60,952 53,988 13 Total expenses 198,074 148,690 33 663,145 442,330 50 Operating Income 88,858 67,885 31 127,147 192,581 (34) Other Income/(Expense): Interest income 2,667 2,197 21 7,002 5,938 18 Interest expense (58) (655) (91) (142) (1,380) (90) Gain on investments 1,106 41 NM 2,779 3,589 (23) Foreign currency loss (95) (55) 73 (228) (182) 25 Impairment loss on investments - - NM - (592) NM Income Before Income Taxes, Minority Interest, Equity in Net Income of Affiliates and Cumulative Effect of Change in Accounting Principle 92,478 69,413 33 136,558 199,954 (32) Income Taxes (35,869) (27,233) 32 (52,840) (77,451) (32) Minority Interest (1,440) (1,011) 42 (4,316) (3,830) 13 Equity in Net Income of Affiliates, Net of Tax 607 650 (7) 2,026 2,803 (28) Net Income Before Cumulative Effect of Change in Accounting Principle 55,776 41,819 33 81,428 121,476 (33) Cumulative Effect of Change in Accounting Principle, Net of Tax - - NM - (626) NM Net Income $ 55,776 $ 41,819 33 $ 81,428 $ 120,850 (33) Earnings Per Share Before Cumulative Effect of Change in Accounting Principle: Basic $ 0.45 $ 0.33 36 $ 0.65 $ 0.95 (32) Diluted $ 0.41 $ 0.31 32 $ 0.60 $ 0.88 (32) Earnings Per Share: Basic $ 0.45 $ 0.33 36 $ 0.65 $ 0.94 (31) Diluted $ 0.41 $ 0.31 32 $ 0.60 $ 0.88 (32) Dividends Declared, Per Share $ 0.12 $ 0.10 20 $ 0.36 $ 0.30 20 Weighted Average Shares Outstanding: Basic 124,818 127,211 (2) 125,649 128,292 (2) Diluted 135,824 136,601 (1) 135,890 138,141 (2) Page 9 of 11 Eaton Vance Corp. Balance Sheet (in thousands, except per share figures) July 31, October 31, July 31, ASSETS Current Assets: Cash and cash equivalents $ 136,081 $ 206,705 $ 165,771 Short-term investments - 20,669 129,926 Investment adviser fees and other receivables 112,581 94,669 89,391 Other current assets 8,111 7,324 6,371 Total current assets 256,773 329,367 391,459 Other Assets: Deferred sales commissions 105,821 112,314 114,825 Goodwill 103,003 96,837 96,834 Other intangible assets, net 35,953 34,549 34,704 Long-term investments 87,595 73,075 61,552 Equipment and leasehold improvements, net 22,987 21,495 20,228 Other assets 558 558 2,026 Total other assets 355,917 338,828 330,169 Total assets $ 612,690 $ 668,195 $ 721,628 LIABILITIES AND SHAREHOLDERS' EQUITY Current Liabilities: Accrued compensation $ 77,906 $ 80,975 $ 59,664 Accounts payable and accrued expenses 52,000 33,660 32,303 Dividend payable 14,886 15,187 12,704 Current portion of long-term debt - - 76,316 Other current liabilities 30,805 9,823 7,920 Total current liabilities 175,597 139,645 188,907 Long-Term Liabilities: Deferred income taxes 17,490 22,520 26,168 Total long-term liabilities 17,490 22,520 26,168 Total liabilities 193,087 162,165 215,075 Minority interest 9,561 9,545 9,246 Commitments and contingencies - - - Shareholders' Equity: Common stock, par value $0.00390625 per share: Authorized, 1,280,000 shares Issued, 371,386, 309,760 and 309,760 shares, respectively 1 1 1 Non-voting common stock, par value $0.00390625 per share: Authorized, 190,720,000 shares Issued, 123,223,109, 126,125,717 and 126,735,035 shares, respectively 481 493 495 Notes receivable from stock option exercises (2,574) (1,891) (2,043) Accumulated other comprehensive income 6,091 4,383 2,700 Retained earnings 406,043 493,499 496,154 Total shareholders' equity 410,042 496,485 497,307 Total liabilities and shareholders' equity $ 612,690 $ 668,195 $ 721,628 Page 10 of 11 Table 1 Table 2 Asset Flows (in millions) Assets Under Management Twelve Months Ended July 31, 2007 By Investment Objective (in millions) Assets 7/31/2006 - beginning of period $ 120,390 July 31, October 31, % July 31, % Long-term fund sales and inflows 35,692 2007 2006 Change 2006 Change Long-term fund redemptions and outflows (15,136) Equity Funds $ 69,705 $ 53,220 31% $ 49,636 40% Long-term fund net exchanges (146) Fixed Income Funds 24,449 21,482 14% 19,872 23% Long-term fund mkt. value change 5,730 Bank Loan Funds 21,006 19,982 5% 19,511 8% Institutional/HNW account inflows 3,699 Money Market Funds 1,615 3,728 -57% 2,472 -35% Institutional/HNW account outflows (5,070) Separate Accounts 35,564 30,494 17% 28,899 23% Institutional/HNW account assets acquired 1 270 Total $ 152,339 $ 128,906 18% $ 120,390 27% Retail managed account inflows 5,665 Retail managed account outflows (2,061) Separate account mkt. value change 4,163 Change in money market funds (857) Net change 31,949 Assets 7/31/2007 - end of period $ 152,339 Table 3 Asset Flows by Investment Objective (in millions) Three Months Ended Nine Months Ended July 31, July 31, July 31, July 31, 2007 2006 2007 2006 Equity fund assets - beginning of period $ 68,207 $ 50,116 $ 53,220 $ 45,146 Sales/inflows 4,191 2,137 18,667 5,810 Redemptions/outflows (1,703) (1,432) (5,138) (4,093) Exchanges 10 (43) - (6) Market value change (1,000) (1,142) 2,956 2,779 Net change 1,498 (480) 16,485 4,490 Equity assets - end of period $ 69,705 $ 49,636 $ 69,705 $ 49,636 Fixed income fund assets - beginning of period 24,493 19,141 21,482 18,213 Sales/inflows 1,967 1,336 6,093 3,325 Redemptions/outflows (1,110) (552) (2,427) (1,613) Exchanges (62) 3 (43) (7) Market value change (839) (56) (656) (46) Net change (44) 731 2,967 1,659 Fixed income assets - end of period $ 24,449 $ 19,872 $ 24,449 $ 19,872 Bank loan fund assets - beginning of period 21,413 17,792 19,982 16,816 Sales/inflows 1,996 2,522 5,668 5,546 Redemptions/outflows (2,145) (814) (4,571) (3,095) Exchanges (82) (14) (105) (42) Market value change (176) 25 32 286 Net change (407) 1,719 1,024 2,695 Bank loan assets - end of period $ 21,006 $ 19,511 $ 21,006 $ 19,511 Long-term fund assets - beginning of period 114,113 87,049 94,684 80,175 Sales/inflows 8,154 5,995 30,428 14,681 Redemptions/outflows (4,958) (2,798) (12,136) (8,801) Exchanges (134) (54) (148) (55) Market value change (2,015) (1,173) 2,332 3,019 Net change 1,047 1,970 20,476 8,844 Total long-term fund assets - end of period $ 115,160 $ 89,019 $ 115,160 $ 89,019 Separate accounts - beginning of period 34,153 30,181 30,494 27,650 Institutional/HNW account inflows 1,389 381 3,109 1,730 Institutional/HNW account outflows (1,643) (904) (3,677) (3,048) Institutional/HNW assets acquired 270 - 270 427 Retail managed account inflows 1,874 859 4,635 2,526 Retail managed account outflows (633) (823) (1,676) (1,769) Retail managed account assets acquired 2 - - - 23 Separate accounts market value change 154 (795) 2,409 1,360 Net change 1,411 (1,282) 5,070 1,249 Separate accounts - end of period $ 35,564 $ 28,899 $ 35,564 $ 28,899 Money market fund assets - end of period 1,615 2,472 1,615 2,472 Total assets under management - end of period $ 152,339 $ 120,390 $ 152,339 $ 120,390 Table 4 Long-Term Fund and Separate Account Net Flows (in millions) Three Months Ended Nine Months Ended July 31, July 31, July 31, July 31, 2007 2006 2007 2006 Long-term funds: Open-end and other funds $ 2,111 $ 1,559 $ 7,180 $ 3,801 Closed-end funds 1,266 162 9,900 269 Private funds (181) 1,476 1,212 1,810 Institutional/HNW accounts (254) (523) (568) (1,318) Retail managed accounts 1,241 36 2,959 757 Total net flows $ 4,183 $ 2,710 $ 20,683 $ 5,319 1 Managed Risk Advisors, LLC acquired by Eaton Vance subsidiary, Parametric Portfolio Advisors, in May 2007. 2 Voyageur Asset Management (MA) acquired by Eaton Vance in December 2005. Page 11 of 11
